DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes a pressure sensor apparatus and what components it includes, however the abstract does not describe what is the improvement to the art by the respective components or the apparatus as a whole.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahn et al US 20090120194.
Regarding claim 1, Rahn discloses a pressure sensor apparatus (assembly-10) for strain gauge type pressure sensing, the pressure sensor apparatus comprising: a plurality of strain gauges including a first strain gauge and a second strain gauge (bridge assemblies 40 and 42, see also paragraph 0019); and a diaphragm (diaphragm-16) coupled between the plurality of strain gauges and an object (fluid) configured to apply pressure to the diaphragm, the diaphragm having a first portion and a second portion (areas covered by diameter-28 and diameter-34); the 
Regarding claim 2, Rahn discloses an electronics module (Fig 6) that is coupled to both the first strain gauge and the second strain gauge, the electronics module configured to: receive a first output (Output from D1) associated with a resistance of the first strain gauge; receive a second output (Output from D2) associated with a resistance of the second strain gauge; and output (Vout) based on the first output and the second output one or more pressure values. (Paragraph 0022-0023)
Regarding claim 3, Rahn discloses the electronics module (Fig 6) is further configured to associate the first output with a first pressure value and associate the second output with a second pressure value. (Paragraph 0022 discloses respective equations for primary and secondary pressure channel outputs)
Regarding claim 4, Rahn discloses the electronics module (Fig 6) is further configured to output a low-pressure range value based on the first pressure value (Primary pressure channel equation of paragraph 0022). (See fig 7-8)
Regarding claim 5, Rahn discloses the electronics module is further configured to output a high-pressure range value based on the second pressure value (secondary pressure channel equation of paragraph 0022). (See fig 7)
Regarding claim 6, Rahn disclose the electronics module (Fig 6) is further configured to: determine whether a value is below a predetermined threshold; in response to determining that the value is below the predetermined threshold, output a low-pressure range value based on the first pressure value; and in response to determining that the value is equal to or above the predetermined threshold, output a high-pressure range value based on the second pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 7, Rahn discloses the first strain gauge and the second strain gauge are microfused silicon strain gauges (bridge assemblies 40 and 42, see also paragraph 0017-0019)
Regarding claim 8, Rahn discloses a method of strain gauge type pressure sensing (assembly-10), the method comprising: by an electronics module (Fig 6) that is coupled to a plurality of strain gauges including a first strain gauge and a second strain gauge (bridge assemblies-40 and 42): receive a first output (primary pressure channel output) associated with a resistance of the first strain gauge; receive a second output (secondary pressure channel output) associated with a resistance of the second strain gauge; and output (Vout), based on the first output and the second output, one or more pressure values; the plurality of strain gauges coupled to a diaphragm (diaphragm-16), the diaphragm coupled between the plurality of strain gauges and an object (fluid) configured to apply pressure to the diaphragm, the diaphragm having a first portion and a second portion (area covered by diameter-28 and diameter-34); the first portion having a first thickness (primary thickness-30) between the object and the first strain gauge, the second portion having a second thickness (secondary thickness-36) between the object and the second strain gauge; in an uncompressed state, the second thickness greater than the first thickness; the first strain gauge configured to change resistance in response to a change in thickness of the first portion of the diaphragm; and the second strain gauge configured to change 
Regarding claim 9, Rahn discloses associating, by the electronics module (Fig 6), the first output with a first pressure value; and associating, by the electronics module, the second output with a second pressure value. (Paragraph 0022 discloses respective equations for primary and secondary pressure channel outputs)
Regarding claim 10, Rahn discloses outputting, based on the first output and the second output, by the electronics module, one or more pressure values includes outputting a low- pressure range value based on the first pressure value. (Primary and secondary pressure channel equations of paragraph 0022). (See fig 7-8)
Regarding claim 11, Rahn discloses outputting, based on the first output (Output from D1) and the second output (Output from 2), by the electronics module, one or more pressure values includes outputting a high-pressure range value based on the second pressure value.
Regarding claim 12, Rahn discloses outputting, based on the first output (Output from D1)  and the second output (Output from D2), by the electronics module (Fig 6), one or more pressure values includes: determining whether a value is below a predetermined threshold; in response to determining that the value is below the predetermined threshold, outputting a low-pressure range value based on the first pressure value; and in response to determining that the value is equal to or above the predetermined threshold, outputting a high-pressure range value based on the second pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 13, Rahn discloses the first strain gauge and the second strain gauge are microfused silicon strain gauges (bridge assemblies 40 and 42, see also paragraph 0017-0019).
Regarding claim 14, Rahn discloses a computer readable storage medium for strain gauge type pressure sensing, the computer readable storage medium including computer program instructions that when executed by a processor cause the processor to (Paragraph 0022-0023 discloses equations that are stored and used to compute pressure outputs, Fig 6-8): by an electronics module (Fig 6) that is coupled to a plurality of strain gauges including a first strain gauge and a second strain gauge (bridge assemblies 40 and 42, see also paragraph 0019): receive a first output (primary pressure channel output) associated with a resistance of the first strain gauge; receive a second output (secondary pressure channel output) associated with a resistance of the second strain gauge; and output (Vout), based on the first output and the second output, one or more pressure values; the plurality of strain gauges coupled to a diaphragm (diaphragm-16), the diaphragm coupled between the plurality of strain gauges and an object (fluid) configured to apply pressure to the diaphragm, the diaphragm having a first portion (area covered by diameter-28) and a second portion (area covered by diameter-34); the first portion having a first thickness (primary thickness-30) between the object and the first strain gauge, the second portion having a second thickness (secondary thickness-36) between the object and the second strain gauge; in an uncompressed state, the second thickness greater than the first thickness; the first strain gauge configured to change resistance in response to a change in thickness of the first portion of the diaphragm; and the second strain gauge configured to change resistance in response to a change in thickness of the second portion of the diaphragm. (Paragraph 0018, Fig 1-1 and 1-2).
Regarding claim 15, Rahn discloses computer program instructions that when executed by a processor cause the processor to: associating, by the electronics module (Fig 6), the first 
Regarding claim 16, Rahn discloses outputting, based on the first output and the second output, by the electronics module (Fig 6), one or more pressure values includes outputting a low-pressure range value based on the first pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 17, Rahn discloses outputting, based on the first output and the second output, by the electronics module (Fig 6), one or more pressure values includes outputting a high-pressure range value based on the second pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 18, Rahn discloses outputting, based on the first output and the second output (D1 and D2 outputs), by the electronics module (Fig 6), one or more pressure values includes: determining whether a value is below a predetermined threshold; in response to determining that the value is below the predetermined threshold, outputting a low-pressure range value based on the first pressure value; and in response to determining that the value is equal to or above the predetermined threshold, outputting a high-pressure range value based on the second pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 19, Rahn discloses the value is one of the first output, the second output, the first pressure value, and the second pressure value. (Paragraph 0022-0023, Fig 7-8)
Regarding claim 20, Rahn discloses the first strain gauge and second strain gauge are microfused silicon strain gauges (bridge assemblies 40 and 42, see also paragraph 0017-0019).

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855